Citation Nr: 1609698	
Decision Date: 03/10/16    Archive Date: 03/22/16

DOCKET NO.  13-31734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for hypertension.

2. Entitlement to service connection for aortic aneurysm. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J.A. Williams, Associate Counsel 





INTRODUCTION

The appellant is a Veteran who served on active duty from January 1961 to October 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the Houston, Texas Department of Veterans Affairs (VA) Regional Office (RO) that, in pertinent part, denied service connection for hypertension and aortic aneurysm.    

Notably in November 2012, the RO erroneously issued an additional rating decision in response to new evidence submitted by the Veteran indicating that the evidence submitted was not new and material and that his claim could not be reopened.  As the appeal period had not expired, the April 2012 rating decision was not final.  
38 U.S.C.A. § 7105 (2014); 38 C.F.R. §§ 20.200, 20.201 (2015).     

The Veteran filed a timely notice of disagreement (NOD) in February 2013.  The RO issued a statement of the case (SOC) in August 2013.  The Veteran filed his VA Form 9 in October 2013, and the RO issued a supplemental SOC (SSOC) in January 2014.  

The Veteran requested a video conference hearing in the October 2013 Substantive Appeal.  A letter to the Veteran dated January 2016 reveals that he was scheduled for a hearing in February 2016.  The Veteran failed to appear at the hearing.  He did not request to reschedule the hearing or provide the Board with good cause for missing the hearing.  Therefore, the request is deemed withdrawn.  See 38 C.F.R. 
§ 20.704(d) (2012).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).




FINDINGS OF FACT

1. Hypertension was not shown within one year after discharge from service, and the competent and probative evidence fails to link the Veteran's current hypertension to service.

2. Aortic aneurysm was not shown in service and is not otherwise related to service.  


CONCLUSIONS OF LAW

1. The criteria for service connection for hypertension have not been met.  
38 U.S.C.A. § 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2015).  

2. The criteria for service connection for aortic aneurysm have not been met.  
38 U.S.C.A. § 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2015).  
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veteran's Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015). 
	
In this case, the notice requirements were met in a March 2012 letter.  The letter notified the Veteran of the information and evidence needed to substantiate and complete a claim for service connection, including notice of what evidence he should provide, and what evidence VA would attempt to obtain.  The letter also provided notice of how disability ratings and effective dates would be determined.  Accordingly, the duty to notify has been satisfied.

Regarding VA's duty to assist, the Board finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the issue decided herein has been obtained.  The Veteran's service treatment records (STRs) were obtained along with all identified and available post-service treatment records including VA treatment records and private treatment records from the Heart Institute of East Texas.  The Veteran's statements in support of the claim are also of record.  After a careful review of all such statements, the Board has concluded that the Veteran has not identified any pertinent evidence that remains outstanding. 

The Board recognizes that the Veteran has not been afforded VA examinations in connection with his hypertension and aortic aneurysm claims.  The Veteran was not afforded a VA examination for these disorders because while there is evidence of a current diagnosis, there is no credible evidence establishing that the disorders manifested during service or in applicable presumption periods, and there is no indication that the disorders or symptoms may be associated with the Veteran's service or with another service-connected disability.  Therefore, VA medical examinations are not required.  38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159(c)(4).

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied and, thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

General Legal Principles

The Board has reviewed all of the evidence in the Veteran's claim file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the analysis will focus specifically on what the evidence shows, or fails to show, as to the issue on appeal.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  32 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In order to establish service connection for a disability, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection for certain chronic diseases, including hypertension, will be presumed if they manifest to a compensable degree within one year following active military service.  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d). 

Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b). Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  

When considering evidence supporting a service-connection claim, the Board must consider, on a case-by-case basis, the competence and sufficiency of lay evidence offered to support a finding of service connection.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (reiterating that "'[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'") (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. §§ 3.102, 4.3.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Analysis

As noted above, the first element of service connection requires medical evidence of a present disability.  Here, a current diagnosis has been established.  May 2013 and February 2014 Disability Benefits Questionnaires, VA treatment records, and private medical records from The Heart Institute of East Texas indicate that the Veteran has current diagnoses of hypertension and aortic aneurysm.  The issue that remains disputed is whether or not the Veteran's current disabilities are related to service.  

With respect to the Veteran's hypertension, the Veteran's service treatment records are silent for any symptoms, complaints or treatment for hypertension.  The Veteran's service treatment records do note that the Veteran was treated for high blood pressure in 1957, prior to service.  The note indicates, however, that the Veteran responded to treatment, had no complications and no sequela.  At entry the Veteran's blood pressure was 118/70, and at separation Veteran's blood pressure was 102/64.  The post-service medical evidence of record also does not show any manifestation of hypertension within one year of separation from service.  The competent medical evidence shows that the Veteran was diagnosed with hypertension in 2011.  See August 2011 Private Treatment Notes.     

Similarly, with respect to the Veteran's aortic aneurysm condition, his service treatment records are silent for any complaints or treatment for a heart condition. Furthermore, the competent medical evidence of record shows that the Veteran was diagnosed with aortic aneurysm in 2010.  See August 2011 Private Treatment Notes.     

The competent medical evidence of record does not show that the Veteran's hypertension and aortic aneurysm manifested within in a year of service or are otherwise related to service.  The Veteran's blood pressure readings were within normal limits at service entrance and separation.  Furthermore, the Veteran was diagnosed with hypertension and aortic aneurysm in 2011 and 2010 respectively - over 40 years after separation from service.  Significantly neither the Veteran nor his representative have offered any explanation as to the relationship between the Veteran's current disabilities and service.  

As the Veteran served during the Vietnam era, the Board has also considered whether the Veteran is entitled to presumptive service connection pursuant to 
38 C.F.R. § 3.309(e).  Under 38 C.F.R. 3.309(e), service connection may be granted for specific diseases associated with exposure to herbicide agents.  If a veteran was exposed to a herbicide agent during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 C.F.R. 
§ 3.307(a)(6) are met, despite any lack of evidence of such disease during service provided that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied: AL amyloidosis; chloracne or other acneform disease consistent with chloracne; Type II diabetes; Hodgkin's disease; ischemic heart disease; all chronic B-cell leukemias; multiple myeloma; non-Hodgkin's lymphoma; Parkinson's disease; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers; and soft-tissue sarcoma. 

A Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975 shall be presumed to have been exposed during such service to an herbicide agent unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. 
§ 3.307(a)(6).  For the purposes of § 3.307, the term herbicide agent means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era.  38 C.F.R. 
§ 3.307(a)(6)(i).  

A veteran must have been present on the landmass or inland waterways of Vietnam at some point in the course of his or her military duty in order to be entitled to the presumption of herbicide exposure.  Haas v. Peake, 525 F.3d 1168 (2008).  Service on a deep-water naval vessel in waters off the shore of Vietnam does not constitute service in the Republic of Vietnam.  Id. at 1193-97; see also Gray v. Mcdonald, No. 13-3339, 2015 WL 1801450 (Vet. App. Apr. 23, 2015).  However, the Veteran has not asserted and his service personnel records do not show that he was present on the landmass or inland waterways of Vietnam.  Moreover, aortic aneurysm is not an ischemic heart condition within the meaning of section 3.309(e), and the Veteran's medical treatment records are silent for a diagnosis of coronary artery disease. 

In sum, the competent medical evidence of record does not show that the Veteran's hypertension or aortic aneurysm are related to service.  Thus, the Board finds that entitlement to service connection for hypertension and aortic aneurysm is not warranted.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364-65 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).









	(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to service connection for hypertension is denied. 

Entitlement to service connection for aortic aneurysm is denied.  


____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


